Case 1:20-mj-11460-UA Document 3 Filed 10/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
TELECONFERENCE
-Y- ——
-cr- = { }
‘Jahnico Harve
y Defendant(s). 20 MAg 11460
X

 

Defendant Yahnico Harvey hereby voluntarily consents to participate in the following

proceeding via ete onerencing:
ele

avs
ZF

oa

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Felony Plea/Trial/Sentence

hut Eeonidi
s/Johni co Harvey [ots (ean

Defendant’s Signature L Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for > Defendant) Oi

 

4
Jéhni C0) HAD Mehdi Essmidi
Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable telephone conferencing technology and the dial-in

information for the call was publicly available 3

ot. a q AOD

Date

      
  

pravided to the press.

es

“U.S, Magistrate Judge — ONA T. WANG

LHe

HD

  
